 
Exhibit 10.02


COMVITA NEW ZEALAND LIMITED
 
DERMA SCIENCES, INC


_______________________________________________


RESTRAINT AGREEMENT
_______________________________________________

 
 

--------------------------------------------------------------------------------

 

AGREEMENT dated February 23, 2010


PARTIES
 
COMVITA NEW ZEALAND LIMITED, of Paengaroa, New Zealand (“Comvita”)
 
DERMA SCIENCES, INC, of Princeton, New Jersey, United States of America (“Derma
Sciences”)

 
INTRODUCTION
 
A.
Comvita or its licensors are the owner of the intellectual property rights in or
to the Licensed Products.

 
B.
Comvita has agreed to grant to Derma Sciences an exclusive licence in the
Territory to make, use, import, offer to Supply and Supply Licensed Products.

 
C.
In consideration for Comvita being restrained in the Territory from itself using
or licensing other persons to use those intellectual property rights to make,
use, import, offer to Supply and Supply such Licensed Products, Derma Sciences
has agreed to pay to Comvita various restraint payments, on the terms and
conditions of this Agreement.



AGREEMENT
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions:  In this Agreement, including the Introduction, unless the context
otherwise requires, the following terms will have the following meanings:

 
“Agreement” means this agreement and the attached Schedules;
 
“Business Day” means a day, excluding Saturdays, Sundays, statutory public
holidays or any day in the period starting on 24 December and ending on 5
January, on which banks are open for ordinary over-the-counter business in
either Tauranga, New Zealand or New Jersey, United States of America;
 
“Commencement Date” means the date of signing of this Agreement by both parties;
 
“Confidentiality Agreement” means the agreement entered into between the parties
and entitled “Confidentiality Agreement” and dated on or about the Commencement
Date;
 
“Confidential Information” means all information of any kind, whether in
tangible or documentary form, and whether marked or identified as being
confidential, relating to the Disclosing Party or its business affairs and
includes information relating to any of:
 
 
(a)
the business operations, business strategies, marketing plans and technologies
of the Disclosing Party; or

 
 
(b)
the terms of this Agreement;

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
2

 
 
 

--------------------------------------------------------------------------------

 
 
“Control” means the ability to:
 
 
(a)
exercise power, directly or indirectly, to appoint a majority of the directors
of Derma Sciences; or

 
 
(b)
otherwise direct or cause the direction of the management or policies of Derma
Sciences,

 
whether through the ownership of voting securities, by contract or otherwise;
 
“Disclosing Party” means the party to whom or to whose business affairs the
Confidential Information relates;
 
“Licence Agreement” means the agreement entered into between the parties and
entitled “Licence Agreement” and dated on or about the Commencement Date;
 
“Licensed Products” has the meaning given to that term in the Licence Agreement
but does not include any Licensed Products that are also OTC Products;
 
“Manufacturing Agreement” means the agreement entered into between the parties
and entitled “Manufacturing Agreement” and dated on or about the date of this
Agreement;
 
“MAT Period” means a moving annual total period, being any 12 month period
ending on the last day of a Reporting Period;
 
“Medical Honey Supply Agreement” means the agreement entered into between the
parties and entitled “Medical Honey Supply Agreement” and dated on or about the
Commencement Date;
 
“Net Sales Value” has the meaning given to that term in the Licence Agreement;
 
“Notice” has the meaning given to that term in clause 9.6(a);
 
“Offering” means the public offering of 972,000 shares of common stock and
warrants to purchase 324,000 shares of common stock of Derma Sciences
underwritten by Rodman & Renshaw,LLC;
 
“Offering Price” means the price per share of common stock of Derma Sciences
sold in the Offering;
 
“OTC Products” has the meaning given to that term in the Licence Agreement;
 
“R&D Agreement” means the agreement entered into between the parties and
entitled “Collaborative Research and Development Agreement” and dated on or
about the Commencement Date;
 
“Recipient” means the party receiving Confidential Information under this
Agreement;
 
“Reporting Period” has the meaning given to that term in the Licence Agreement;
 
“Supply” has the meaning given to that term in the Licence Agreement; and
 
“Territory” has the meaning given to that term in the Licence Agreement.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
3

 
 
 

--------------------------------------------------------------------------------

 

1.2
Interpretation:  In this Agreement:

 
 
(a)
headings are used for convenience only and will not affect its interpretation;

 
 
(b)
references to the singular include the plural and vice versa;

 
 
(c)
references to a party include that party’s successors, executors, administrators
and permitted assignees (as the case may be);

 
 
(d)
references to clauses and the Schedules are to those clauses and Schedules in
this Agreement;

 
 
(e)
where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

 
 
(f)
references to a gender includes all genders;

 
 
(g)
references to a “person” include:

 
 
(i)
an individual, firm, company, corporation or unincorporated body of persons;

 
 
(ii)
any public, territorial or regional authority;

 
 
(iii)
any government; and

 
 
(iv)
any agency of any government or authority; and

 
 
(h)
any obligation not to do anything includes an obligation not to suffer, permit
or cause that thing to be done.

 
2.
RESTRAINT AND CONSIDERATION

 
2.1
Restraint:  Comvita agrees that for the term of the Licence Agreement it may
not:

 
 
(a)
itself; or

 
 
(b)
license other persons to,

 
make, use, import, offer to Supply or Supply the Licensed Products in any
country in the Territory, for so long as the rights granted under clauses 2.1(a)
and (c) of the Licence Agreement remain exclusive in that country.
 
2.2
Consideration:

 
 
(a)
In consideration for the restraint imposed on Comvita under clause 2.1, Derma
Sciences will pay to Comvita the restraint payments specified in clause 3.

 
 
(b)
The payments referred to in clause 2.2(a) will be made in cash, by the issue of
shares and by the issue of warrants, as specified in clause 3.

 
2.3
Milestone payments:  Because the consideration payable for the granting of the
restraint under this Agreement is difficult to value, Derma Sciences and Comvita
have agreed that payment is to be made when certain milestones have been met, as
specified in clause 3.

 
2.4
Lowest price:  It is agreed that the restraint payments referred to in clause 3
are the lowest price that the parties would have agreed upon for the restraint
under the rules relating to the accrual treatment of income and expenditure in
the Income Tax Act 2004 (NZ), and that on that basis no income or expenditure
arises under those rules.

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
4

 

--------------------------------------------------------------------------------


 
3.
PAYMENT OF CONSIDERATION

 
3.1
Payment:  The consideration for the restraint referred to in clause 2.1 will be:

 
 
(a)
in the non-refundable and non-deductible amounts; and

 
 
(b)
paid on the dates or on achievement of the milestones,

 
that are specified in the following table:
 
Date or Milestone
 
Consideration
     
Five Business Days following the commencement date of the Licence Agreement.
 
US$2.25 million, payable in cash.
 
US$2 million payable by way of the issue to Comvita of 400,000 shares of new
common stock in Derma Sciences and 133,333 warrants to purchase a share of such
common stock upon the same terms and conditions as the warrants issued to the
investors in the Offering.
 
The issue of 100,000 warrants to Comvita,  each warrant entitling Comvita to
subscribe for one new common share in Derma Sciences, exercisable at any time
over a five year period commencing from the commencement date of the Licence
Agreement, at a price per share equal to $6.25 per share.  The form of Warrant
is attached hereto as Schedule 2.
     
[*] days following the last calendar month in a three consecutive calendar
monthly period, where for each of those three calendar months the Net Sales
Value generated under the Licence Agreement has exceeded US$[*].
 
US$[*] payable in cash.  For the avoidance of doubt, this consideration is
payable only once.
     
On the earlier of the following:
 
(a)   [*] days following the end of a MAT Period in which the Net Sales Value
generated under the Licence Agreement has exceeded US$[*]; and
  
US$[*] payable in cash.  For the avoidance of doubt, this consideration is
payable only once.

[*] Redacted pursuant to a request for confidential treatment submitted to the
SEC.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
5

 
 
 

--------------------------------------------------------------------------------

 


(b)   in the event of a change in the Control of Derma Sciences or the
assignment by Derma Sciences of any of its rights under the Licence Agreement,
at a time before the MAT Period in which the Net Sales Value generated under the
Licence Agreement has exceeded US$[*]
         
On the earlier of the following:
 
(a)   [*] days following the end of a MAT Period in which the Net Sales Value
generated under the Licence Agreement has exceeded US$[*]; and
 
(b)   in the event of a change in the Control of Derma Sciences or the
assignment by Derma Sciences of any of its rights under the Licence Agreement,
at a time after the MAT Period in which the Net Sales Value generated under the
Licence Agreement has exceeded US$[*]
 
US$[*] payable in cash.  For the avoidance of doubt, this consideration is
payable only once.
     
[*] days following the end of a MAT Period in which the Net Sales Value
generated under the Licence Agreement has exceeded US$[*]
 
US$[*], payable in cash.  For the avoidance of doubt, this consideration is
payable only once.
     
[*] days following the end of a MAT Period in which the Net Sales Value
generated under the Licence Agreement has exceeded US$[*]
 
US$[*], payable in cash.  For the avoidance of doubt, this consideration is
payable only once.
     
[*] days following the end of a MAT Period in which the Net Sales Value
generated under the Licence Agreement has exceeded US$[*]
  
US$[*], payable in cash.  For the avoidance of doubt, this consideration is
payable only once.

[*] Redacted pursuant to a request for confidential treatment submitted to the
SEC.
 
3.2
Method of payment:  Derma Sciences will pay all cash sums payable under clause
3.1 in US dollars to the credit of a bank account to be designated in writing by
Comvita.

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
6

 
 
 

--------------------------------------------------------------------------------

 

3.3
Taxes and deductions:

 
 
(a)
All cash sums payable under clause 3.1 will be paid without deduction or set-off
of any kind, and without deduction of income tax or other taxes, charges or
duties that may be imposed, except for any taxes, charges or duties that Derma
Sciences is required by law to deduct.

 
 
(b)
If Derma Sciences is required by law to make any such deduction, it will provide
Comvita with such certificates or other documents as it can reasonably obtain to
enable Comvita to obtain appropriate relief from double taxation of the payment
in question.

 
3.4
Default interest:  If Derma Sciences fails to pay any cash sums payable under
clause 3.1 by the due date for payment, Comvita may charge interest on the
outstanding amount at the rate of 12% per annum. Interest will be calculated on
a daily basis from the due date until the date of actual payment.

 
4.
SHARE MATTERS

 
4.1
Ranking:

 
 
(a)
All new shares issued to Comvita pursuant to clause 3 must rank pari passu with
all other common shares in Derma Sciences.

 
 
(b)
Derma Sciences represents and warrants to Comvita that the capitalisation table
attached as Schedule 1 is a summary of the capitalisation structure of Derma
Sciences as at the Commencement Date.

 
4.2
Subsidiary:  Comvita may direct by notice in writing to Derma Sciences that the
shares, warrants or securities to be issued by Derma Sciences pursuant to clause
3, or pursuant to clauses 4.3 or 4.4, be issued to a wholly owned subsidiary of
Comvita.

 
4.3
Maintain proportional interest:  In the event Derma Sciences:

 
 
(a)
issues any shares or warrants; or

 
 
(b)
subdivides, consolidates, purchases or otherwise acquires its shares,

 
following the Commencement Date, the number and issue price of shares to be
issued and the number and exercise price of the warrants to be issued, pursuant
to clause 3 will be adjusted so that Comvita’s (or its wholly owned
subsidiary’s) proportional interest in Derma Sciences, following any such issue,
subdivision, consolidation, purchase or acquisition is preserved.
 
4.4
Offer of further securities:

 
 
(a)
Derma Sciences will ensure that for so long as Comvita, or a wholly owned
subsidiary of Comvita:

 
 
(i)
remains a shareholder in Derma Sciences; and

 
 
(ii)
holds a minimum of 10% of the then currently issued common shares of Derma
Sciences,

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
7


 
 

--------------------------------------------------------------------------------

 

in the event that Derma Sciences issues any shares, warrants, options or other
securities for any reason whatsoever, Comvita must also be offered securities at
the same price and on the same terms and conditions as that price and those
terms and conditions offered, so that Comvita (or its wholly owned subsidiary)
would, if it accepted the offer, maintain its existing voting or distribution
rights.
 
 
(b)
Nothing in clause 4.4(a) will apply to any issue of shares, warrants or options
to executive staff, board members, employees and consultants of Derma Sciences
as part of their remuneration packages, provided the terms of such issue of
shares or options have obtained all applicable corporate approvals and are fair
and reasonable to Derma Sciences and its shareholders.

 
5.
WARRANTIES

 
5.1
No obligation to issue to others:  Except as set forth in its Securities and
Exchange Commission filings, and except in respect of its obligations to Comvita
under this Agreement, Derma Sciences warrants and represents to Comvita that:

 
 
(a)
it is not under any obligation to:

 
 
(i)
issue any shares to any person or persons; or

 
 
(ii)
otherwise alter the structure of any part of its unissued share capital;

 
 
(b)
no options or warrants exist (nor is Derma Sciences under any obligation to give
any option or warrant) over any part of its unissued share capital; and

 
 
(c)
it has not offered to do any of the things specified in paragraphs (a) and (b)
above.

 
5.2
Power to enter:  Derma Sciences warrants that it has the power to enter into
this Agreement and to make the restraint payments referred to in clause 3 in the
manner specified in clause 3, and has obtained all necessary corporate approvals
or consents to enable it to do so.

 
6.
TERM AND TERMINATION

 
6.1
Commencement and term:  This Agreement will come into effect on the Commencement
Date and will continue in full force and effect for so long as the Licence
Agreement remains in full force and effect, unless earlier terminated pursuant
to clauses 6.2 or 6.3.

 
6.2
Early termination:  Without prejudice to any other right or remedy it may have,
Comvita may immediately terminate this Agreement at any time by giving to Derma
Sciences notice in writing if:

 
 
(a)
Derma Sciences does not provide in full any of the consideration payable or to
be provided under clause 3 by the relevant date (except for any amounts that are
disputed by Derma Sciences in good faith); and

 
 
(b)
the failure is not remedied within ten Business Days of Derma Sciences receiving
written notice specifying the failure and requiring its remedy.

 
6.3
Termination of Licence Agreement: This Agreement will immediately terminate in
the event of termination of the Licence Agreement for any reason.

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
8


 
 

--------------------------------------------------------------------------------

 

6.4
Consequences of termination:

 
 
(a)
On termination of this Agreement pursuant to clause 6.2:

 
 
(i)
the Licence Agreement, Medical Honey Supply Agreement and R&D Agreement will
immediately terminate; and

 
 
(ii)
either party may elect to terminate the Manufacturing Agreement by notice in
writing to the other.

 
 
(b)
On termination or expiration of this Agreement for any reason whatsoever:

 
 
(i)
Derma Sciences will remain obliged to provide in full any of the consideration
payable or to be provided under clause 3 where the event giving rise to the
obligation has occurred;

 
 
(ii)
the Recipient will, upon receipt of a written request from the Disclosing Party,
return or destroy (at the Disclosing Party’s option), all Confidential
Information in the Recipient’s possession or under the Recipient’s
control.  Upon the return or destruction (as the case may be) of all such
Confidential Information, the Recipient will provide to the Disclosing Party a
certificate stating that the Confidential Information returned or destroyed
comprises all the Confidential Information in the Recipient’s possession or
under the Recipient’s control;

 
 
(iii)
the provisions of clauses 3.4, 5, 6.4, 8 and any other clauses intended to
survive termination, together with those other provisions of this Agreement that
are incidental to, and required in order to give effect to those clauses, will
remain in full force and effect; and

 
 
(iv)
subject to this clause 6.4, and except for any rights and remedies of the
parties that have accrued before termination or expiration, including for any
prior breach of this Agreement, neither party will be under any further
obligation to the other party.

 
7.
DISPUTES

 
7.1
Mediation:  In the event of a dispute arising out of or relating to this
Agreement, including any question regarding its existence, validity or
termination, the parties will first seek settlement of that dispute by mediation
in accordance with the LCIA Mediation Procedure, which Procedure is deemed to be
incorporated by reference into this clause 7.

 
7.2
Arbitration:  If the dispute is not settled by mediation within five days of the
commencement of the mediation, or such further period as the parties may agree
in writing, the dispute will be referred to and finally resolved by arbitration
under the LCIA Rules, which Rules are deemed to be incorporated by reference
into this clause 7.

 
7.3
Language:  The language to be used in the mediation and in the arbitration will
be English.

 
7.4
Governing law:  The governing law of this Agreement will be the substantive law
of New Zealand.




--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
9

 
 
 

--------------------------------------------------------------------------------

 

7.5
Arbitration procedure:  In any arbitration commenced pursuant to this clause 7:

 
 
(a)
the number of arbitrators will be three; and

 
 
(b)
the seat, or legal place, of arbitration will be London, England.

 
7.6
Interlocutory relief:  Nothing in this clause 7 will prevent either party, at
any time, from seeking any urgent interlocutory relief from a court of competent
jurisdiction in relation to any matter that arises under this Agreement.

 
8.
GENERAL

 
8.1
Variations: No amendment, variation or modification to this Agreement will be
effective unless it is in writing and signed by duly authorised representatives
of both parties.  

 
8.2
Assignment:

 
 
(a)
Derma Sciences may assign any or all of its rights and obligations under this
Agreement, provided it first obtains the written consent of Comvita, such
consent not to be unreasonably withheld.

 
 
(b)
Comvita may assign any or all of its obligations under this Agreement, provided
it first obtains the written consent of Derma Sciences, such consent not to be
unreasonably withheld.

 
 
(c)
Comvita may assign any or all of its rights under this Agreement at any time,
without requiring the consent of Derma Sciences.

 
8.3
No waiver:

 
 
(a)
A delay, neglect or forbearance by a party in enforcing any provision of this
Agreement against the other will not waive or limit any right of that party.

 
 
(b)
No provision of this Agreement will be considered waived by a party unless that
party waives the provision in writing. 

 
 
(c)
The parties will not treat a waiver by a party of any breach as a waiver of any
continuing or re-occurring breach, unless the parties have expressly agreed to
do so in writing.

 
8.4
Invalid clauses:  If any part of this Agreement is held to be invalid,
unenforceable or illegal for any reason, this Agreement will be deemed to be
amended by the addition or deletion of wording necessary to remove the invalid,
unenforceable or illegal part, but otherwise to retain the provisions of this
Agreement to the maximum extent permissible under applicable law.

 
8.5
Relationship:

 
 
(a)
The parties will perform their obligations under this Agreement as independent
contractors to each other.

 
 
(b)
Nothing in this Agreement will create, constitute or evidence any partnership,
joint venture, agency, trust or employer/employee relationship between the
parties, unless it expressly states otherwise.  Neither party may represent, or
allow anyone to represent, that any such relationship exists between the
parties.

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
10

 
 
 

--------------------------------------------------------------------------------

 

 
(c)
Neither party will have the authority to act for, or incur any obligation on
behalf of, the other party, except as expressly provided for in this Agreement.

 
8.6
Notices:

 
 
(a)
Each notice or other communication to be given under this Agreement (“Notice”)
must be in writing and must be:

 
 
(i)
in the English language and clearly legible;

 
 
(ii)
sent by pre-paid post, facsimile (confirmed by pre-paid post) or personal
delivery to the addressee at the facsimile number, physical address, or postal
address specified in clause 8.6(b); and

 
 
(iii)
marked for the attention of the person or office holder (if any) specified in
clause 8.6(b).

 
 
(b)
The initial facsimile number, address, and relevant person or office holder of
each party are, unless otherwise notified by the relevant party in writing to
the other party, as set out below:

 
 
Comvita:
Comvita New Zealand Limited

Wilson Road South
Paengaroa
NEW ZEALAND


 
Facsimile:
+64 7 533 1988

 
Attention:
Chief Executive Officer



 
Derma Sciences:
Derma Sciences, Inc.

214 Carnegie Center
Suite 300
Princeton
New Jersey 08540
United States of America


 
Facsimile:
+1 609 514-8554

 
Attention:
Chief Executive Officer

 
 
(c)
No Notice will be effective until received.  A Notice is, however, deemed to be
received:

 
 
(i)
in the case of posting, on the third Business Day following the date of posting;

 
 
(ii)
in the case of personal delivery, when received; and

 
 
(iii)
in the case of a facsimile, following receipt of a report from the machine on
which the facsimile was sent confirming that all pages were successfully
transmitted,

 
but any Notice personally delivered or received by facsimile either after 5.00
pm on a Business Day, or on any day that is not a Business Day, will be deemed
to have been received on the next Business Day.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
11

 
 
 

--------------------------------------------------------------------------------

 

 
(d)
Despite clauses 8.6(a) and (c)(i), if the Notice is posted from a country other
than the country of the addressee, the method of posting must be pre-paid
airmail, and the Notice will be deemed to be received on the seventh Business
Day following the date of posting.

 
8.7
Further action:  Each party agrees to execute, acknowledge and deliver all
instruments, make all applications and do all things, as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 
8.8
Announcements:  Neither party may:

 
 
(a)
make any press or other public announcement about any aspect of this Agreement;
or

 
 
(b)
use the name of the other party in connection with or as a result of this
Agreement,

 
without the other party’s prior written consent.
 
8.9
Entire agreement:

 
 
(a)
This Agreement and the Confidentiality Agreement contains the whole of the
contract and understanding between the parties relating to the matters covered
by it.

 
 
(b)
This Agreement supersedes all prior representations, agreements, statements and
understandings between the parties relating to those matters, whether verbal or
in writing.

 
 
(c)
The parties acknowledge that they do not rely on any representation, agreement,
term or condition that is not set out in this Agreement.

 
8.10
Counterparts:

 
 
(a)
The parties may sign this Agreement in any number of counterparts (including
facsimile or PDF copies), and a party may enter into this Agreement by signing
any counterpart.

 
 
(b)
The parties confirm that their signing of this Agreement by such means will be
valid and sufficient.  All counterparts, when taken together, will constitute
one and the same agreement.

 
8.11
Costs:  Each party will bear its own legal costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement.

 
8.12
Remedies cumulative:

 
 
(a)
The rights of the parties under this Agreement are cumulative.

 
 
(b)
The parties do not exclude any rights provided by law, unless otherwise
expressly stated in this Agreement.

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
12

 
 
 

--------------------------------------------------------------------------------

 


SIGNED


COMVITA NEW ZEALAND LIMITED
by:   /s/ Brett D. Hewlett    
Signature of Authorised Signatory
          Brett D. Hewlett    
Name of Authorised Signatory



DERMA SCIENCES, INC
by:  /s/ Edward J. Quilty    
Signature of Authorised Signatory
          Edward J. Quilty    
Name of Authorised Signatory

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
13


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
DERMA SCIENCES CAPITALISATION TABLE


The capitalization of Derma Sciences is as set forth in the Final Prospectus
relating to the Offering dated February 16, 2010 and filed with the United
States Securities and Exchange Commission on February 18, 2010 ( Registration
Nos. 333-163127 and 333-164942). See Capitalization, page 11. The Prospectus is
accessible via www.sec.gov.


The information concerning warrants and stock options contained in the Notes to
Financial Statements contained in the Prospectus have been adjusted to account
for a 1 for 8 reverse stock split approved by Derma Sciences shareholders and
made effective by the Board of Directors on February 1, 2010


As set forth in the Prospectus, the underwriter has a 45 day option to purchase
up to an additional 145,800 shares of common stock and warrants to purchase up
to an additional 48,600 shares of common stock to cover over allotments.  


On February 22, 2010, the underwriter exercised its over-allotment option to
purchase 145,800 shares of common stock and 48,600 warrants
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
14

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
FORM OF WARRANT

 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 4 OF THIS WARRANT


Warrant No.:  N-001
Number of Shares:  ___,___
(subject to adjustment)
Date of Issuance:  February __, 2010
 
Original Issue Date (as defined in subsection
2(a)):  February __, 2010
 

 
Derma Sciences Inc.
 
Common Stock Purchase Warrant
 
(Void after February __, 2015)
 
Derma Sciences Inc., a Pennsylvania corporation (the “Company”), for value
received, hereby certifies that Comvita New Zealand Limited, or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at any time or from
time to time on or after February __, 2010 and on or before 5:00 p.m. (Eastern
time) on February __, 2015 (the “Exercise Period”), ___,___ shares of Common
Stock, $.01 par value per share, of the Company (the “Common Stock”), at a
purchase price of $____ per share.  The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter referred to as the
“Warrant Shares” and the “Purchase Price,” respectively.
 
 
1.
Exercise.

 
(a)           Manner of Exercise.  The Registered Holder may, at its option,
elect to exercise this Warrant, in whole or in part and at any time or from time
to time during the Exercise Period, by (i) delivery of a duly executed facsimile
copy of this Warrant with the purchase form appended hereto as Exhibit I, duly
executed by or on behalf of the Registered Holder, to the Company at the
principal office of the Company, or at such other office or agency of the
Company as it may designate by notice in writing to the Registered Holder at the
address of the Registered Holder appearing on the books of the Company and (ii)
paying to the Company  in full, at the same time the purchase form is delivered
to the Company, the Purchase Price in respect of the number of Warrant Shares
thereby purchased upon such exercise by wire transfer or cashier’s check drawn
on a United States bank in lawful money of the United States.  A facsimile
signature of the Registered Holder on the purchase form shall be sufficient for
purposes of exercising this Warrant.  Notwithstanding anything herein to the
contrary, the Registered Holder shall not be required to physically surrender
this Warrant to the Company until the Registered Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Registered Holder shall surrender this Warrant to the Company
for cancellation within 3 trading days of the date the final purchase form is
delivered to the Company.  Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased.  The Registered Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such
purchases.  The Company shall deliver any objection to any purchase form within
1 trading day of receipt of such notice.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
15

 
 
 

--------------------------------------------------------------------------------

 

(b)           Issuance of Certificates.  As soon as practicable after the
exercise of this Warrant, and in any event within three trading days thereafter
(the “Delivery Deadline”), the Company, at its expense, will cause to be issued
in the name of, and delivered to, the Registered Holder, or as the Registered
Holder (upon payment by the Registered Holder of any applicable transfer taxes)
may direct, a certificate or certificates for the number of full Warrant Shares
to which the Registered Holder shall be entitled upon such exercise plus, in
lieu of any fractional share to which the Registered Holder would otherwise be
entitled, cash in an amount determined pursuant to Section 3 hereof; and
 
(c)           Rescission Rights. If the Company fails to cause its transfer
agent to transmit to the Registered Holder a certificate or certificates
representing the Warrant Shares pursuant to this Section 1 by the Delivery
Deadline, then the Registered Holder will have the right to rescind such
exercise.
 
(d)           Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Registered Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Registered Holder or in
such name or names as may be directed by the Registered Holder; provided,
however, that in the event certificates for Warrant Shares are to be issued in a
name other than the name of the Registered Holder, this Warrant when surrendered
for exercise shall be accompanied by an assignment form duly executed by the
Registered Holder; and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.
 
(e)           Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
 
2.
Adjustments.

 
(a)           Adjustment for Stock Dividends, Stock Splits and Combinations.  If
the Company shall at any time or from time to time after the date on which this
Warrant was first issued (or, if this Warrant was issued upon partial exercise
of, or in replacement of, another warrant of like tenor, then the date on which
such original warrant was first issued) (the “Original Issue Date”): (A) pays a
stock dividend or otherwise makes a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant), (B)
subdivides outstanding shares of Common Stock into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (D) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Purchase Price shall be multiplied by a fraction the numerator
of which shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event and the number of shares issuable upon exercise of this Warrant
shall be proportionately adjusted such that the aggregate Purchase Price of this
Warrant shall remain unchanged.   Any adjustment under this paragraph shall
become effective after the record date for the determination of the stockholders
entitled to receive such dividend or distribution and shall become effective
immediately after the effective date in the case of a subdivision, combination
or reclassification.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
16


 
 

--------------------------------------------------------------------------------

 

(b)           Adjustment for Certain Dividends and Distributions.  In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction the numerator of which shall be the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date and the
denominator of which shall be the total number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date.
 
(c)           Adjustment for Reorganization.  If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property  (collectively, a “Reorganization”),
then, upon any subsequent exercise of this Warrant, the Registered Holder shall
have the right to receive the kind and amount of securities, cash or other
property which the Registered Holder would have been entitled to receive
pursuant to such Reorganization if such exercise had taken place immediately
prior to such Reorganization.  Notwithstanding the foregoing sentence, if (x)
there shall occur any Reorganization in which the Common Stock is converted into
or exchanged for anything other than solely equity securities, and (y) the
common stock of the acquiring or surviving company is publicly traded, then, as
part of such Reorganization, (i) the Registered Holder shall have the right
thereafter to receive upon the exercise hereof such number of shares of common
stock of the acquiring or surviving company as is determined by multiplying (A)
the number of shares of Common Stock subject to this Warrant immediately prior
to such Reorganization by (B) a fraction, the numerator of which is the Fair
Market Value (as defined in subsection 2(e) below) per share of Common Stock as
of the effective date of such Reorganization, and the denominator of which is
the Fair Market Value (as defined in subsection 2(e) below) per share of common
stock of the acquiring or surviving company as of the effective date of such
transaction and (ii) the exercise price per share of common stock of the
acquiring or surviving company shall be the Purchase Price divided by the
fraction referred to in clause (B) above.  In any such case, appropriate
adjustment (as determined in good faith by the Board) shall be made in the
application of the provisions set forth herein with respect to the rights and
interests thereafter of the Registered Holder, to the end that the provisions
set forth in this Section 2 (including provisions with respect to changes in and
other adjustments of the Purchase Price) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities, cash or other
property thereafter deliverable upon the exercise of this Warrant.
 
(d)           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based.  The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
17


 
 

--------------------------------------------------------------------------------

 

(e)           “Fair Market Value” means, for any security as of any date, the
average of the closing sale prices for such security for the immediately
preceding five trading days on the NASDAQ Stock Market, as reported by
Bloomberg, or, if the NASDAQ Stock Market is not the principal securities
exchange or trading market for such security, the average of the last sale
prices of such security for the immediately preceding five trading days on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the average
of the last sale prices of such security for the immediately preceding five
trading days in an over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last sale price is reported
for such security by Bloomberg, the average of the ask prices of any market
makers for such security for the immediately preceding five trading days as
reported in the "pink sheets" by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.).  If the Fair Market Value cannot be calculated for a
security on a particular date on any of the foregoing bases, the Fair Market
Value of such security on such date shall be the fair market value as determined
by the Board of Directors of the Company in good faith.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
3.            Fractional Shares.  The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall pay the value
thereof to the Registered Holder in cash on the basis of the Fair Market Value
per share of Common Stock, as determined pursuant to subsection 2(e) above.
 
 
4.
Transfers, etc.

 
(a)           Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act of 1933, as
amended (the “Act”), or (ii) such sale or transfer shall be exempt from the
registration requirements of the Act and the Company shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act.  Notwithstanding the foregoing, no registration or opinion of
counsel shall be required for (i) a transfer by a Registered Holder which is an
entity to a wholly owned subsidiary or affiliate of such entity, a transfer by a
Registered Holder which is a partnership to a partner of such partnership or a
retired partner of such partnership or to the estate of any such partner or
retired partner, or a transfer by a Registered Holder which is a limited
liability company to a member of such limited liability company or a retired
member or to the estate of any such member or retired member, provided that the
transferee in each case agrees in writing to be subject to the terms of this
Section 4, or (ii) a transfer made in accordance with Rule 144 under the Act.
 
(b)           Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:
 
“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to counsel for this corporation, is available.”

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
18


 
 

--------------------------------------------------------------------------------

 

5.           No Impairment.  The Company will not, by amendment of its charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.  Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.Notices of Record Date, etc.  In the event:
 
(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or
 
(b)           of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any transfer of all or substantially all of
the assets of the Company; or
 
(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up.  Such notice shall be sent at least 20 calendar days
prior to the record date or effective date for the event specified in such
notice.
 
6.           Reservation of Stock.  The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such number of Warrant Shares as from time to time shall be issuable
upon the exercise of this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be
listed.  The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
19


 
 

--------------------------------------------------------------------------------

 

7.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate relating to the Warrant Shares and (in the
case of loss, theft or destruction) upon delivery of an indemnity agreement
(with surety if reasonably required) in an amount reasonably satisfactory to the
Company (which, in the case of the Warrant, shall not include the posting of any
bond), or (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will issue, in lieu thereof, a new Warrant of like tenor
and dated as of such cancellation, in lieu of such Warrant or stock certificate.
 
8.           Notices.  All notices and other communications from the Company to
the Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder.  All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office located at 214
Carnegie Center, Suite 300, Princeton, New Jersey 08540 attn: Chief Financial
Officer. If the Company should at any time change the location of its principal
office to a place other than as set forth below, it shall give prompt written
notice to the Registered Holder and thereafter all references in this Warrant to
the location of its principal office at the particular time shall be as so
specified in such notice. All such notices and communications shall be deemed
delivered one business day after being sent via a reputable international
overnight courier service guaranteeing next business day delivery.
 
9.           No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.  Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
 
10.           Amendment or Waiver.  This Warrant may be modified or amended or
the provisions hereof waived with the written consent of the Company and the
Holder.
 
11.           Dispute Resolution.  In the case of a dispute as to the
determination of the Purchase Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two business days of receipt of the Purchase
Form giving rise to such dispute, as the case may be, to the Registered
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Purchase Price or the Warrant Shares within
three business days of such disputed determination or arithmetic calculation
being submitted to the Registered Holder, then the Company shall, within two
business days submit via facsimile (a) the disputed determination of the
Purchase Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company's independent, outside accountant.  The
Company, at the Company's expense, shall use reasonable best efforts to cause at
its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the
Registered Holder of the results no later than ten business days from the time
it receives the disputed determinations or calculations.  Such investment bank's
or accountant's determination or calculation, as the case may be, shall be
binding upon all parties absent demonstrable error.
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
20


 
 

--------------------------------------------------------------------------------

 

12.           Section Headings.  The section headings in this Warrant are for
the convenience of the parties and in no way alter, modify, amend, limit or
restrict the contractual obligations of the parties.
 
13.           Governing Law.  This Warrant will be governed by and construed in
accordance with the internal laws of the State of New Jersey, United States
(without reference to the conflicts of law provisions thereof).
 
14.           Facsimile Signatures. This Warrant may be executed by facsimile
signature.
 
15.           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Registered Holder.  The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by the Holder or holder of Warrant Shares.
 
16.           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 
EXECUTED as of the Date of Issuance indicated above.

 

 
DERMA SCIENCES INC.
     
By: 
     
Edward J. Quilty
   
President and Chief Executive Officer



ATTEST:
 

 
John E. Yetter, CPA
Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
21

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
PURCHASE FORM
 
To: Derma Sciences Inc.
Dated:____________

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. _________), hereby elects to purchase ____ shares of the Common Stock of
Derma Sciences Inc. covered by such Warrant.


The undersigned has made payment (by wire transfer or by cashier’s check) in
lawful money of the United States of America of the full purchase price for such
shares at the price per share provided for in such Warrant.


Signature: 
     
Address:
         

 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
22

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT II
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, ______________________________________ hereby sells, assigns
and transfers all of the rights of the undersigned under the attached Warrant
(No. _____) with respect to the number of shares of Common Stock of Derma
Sciences, Inc. covered thereby set forth below, unto:
 
Name of Assignee
 
Address
 
No. of Shares
                               
  
 
  
 

 
Dated:_____________________
 
Signature:________________________________
 
Signature Guaranteed:
 
By: _______________________
 
[The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934, as amended.]
 

--------------------------------------------------------------------------------

exhibit 10.02 restraint agmt with redactions.doc
Restraint Agreement
23

 
 
 

--------------------------------------------------------------------------------

 